Citation Nr: 0521391	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-12 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a ruptured medial meniscus, medial collateral 
ligament, anterior cruciate ligament with traumatic 
synovitis, chondromalacia of the medial condyle and 
postoperative traumatic gonoarthrosis of the right knee, with 
traumatic arthritis.  

2.  Entitlement to service connection for a lumbosacral 
strain, to include as secondary to a service connected right 
knee disorder.

3.  Entitlement to service connection for a left knee 
patellofemoral syndrome, to include as secondary to a service 
connected right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to October 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Waco, 
Texas, which denied the issues on appeal.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by no 
more than moderate instability.

2.  The veteran's right knee arthritis is manifested by X-ray 
findings.  

3.  The veteran's range of motion shown on most recent 
examination of February 2004 is 0 to 100 degrees, with 
similar ranges of motion shown in evidence prior to this 
examination. 

4.  A back disorder was not clinically shown during service 
or until many years later; it is not causally related to a 
service-connected disability.

5.  A left knee disorder was not clinically shown during 
service or until many years later; it is not causally related 
to a service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
recurrent lateral instability of the right knee have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for a separate compensable rating for 
limitation of extension of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5261.

3.  The criteria for a separate compensable rating for 
limitation of flexion of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5260 (2004).

4.  The criteria for a separate rating of 10 percent 
disabling, but no more, for arthritis of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003 (2004).

5.  A low back disorder was not incurred in or aggravated by 
the veteran's active duty service, was not due to arthritis 
manifested within one year of discharge, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2004).

6.  A left knee disorder was not incurred in or aggravated by 
the veteran's active duty service, was not due to arthritis 
manifested within one year of discharge, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters, Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  In a letter dated in June 2001 
prior to the issuance of the March 2002 rating decision, the 
RO advised the appellant of the VCAA and of the evidence it 
had and what evidence was needed to prevail on his claim.  
Because the notice predated the rating decision, it is in 
compliance with the provisions of 38 C.F.R. § 3.159(b).  He 
was notified of the responsibilities of the VA and the 
claimant in developing the record.  Specifically, the 
appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to respond in a timely matter to the 
VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  The appellant was also asked to submit 
evidence in his possession or to advise VA if there were any 
other information or evidence he considered relevant to his 
claim so that VA could help by getting that evidence.  

The appellant was again notified, by means of the discussion 
in the rating decision, statement of the case (SOC), and 
supplemental statements of the case (SSOC) of the applicable 
law and reasons for the denial of this claim.  The Board 
concludes that VA has met its duty to assist in this matter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The record includes service medical 
records VA medical records and VA examination reports.  No 
further medical examination or opinion is required in this 
case.  He was offered the opportunity to attend a hearing 
before a member of the Board in Washington DC, and failed to 
attend such hearing scheduled for June 9, 2005.  There is no 
outstanding duty to obtain medical opinion in support of the 
appellant's claim for VA to discharge.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish this claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating for Right Knee

History prior to the current claim on appeal reveals that the 
RO granted service connection for residuals of a right knee 
injury in a January 1979 rating, and assigned a 10 percent 
rating.  The veteran had injured his knee in service in June 
1977 and underwent medial meniscectomy surgery to repair 
ruptured medial collateral (MCL) and anterior cruciate 
ligaments (ACL) and torn medial meniscus.  He underwent a 
Medical Board evaluation in September 1978 and was found 
unfit for duty due to his right knee pathology, which 
included ruptured MCL and ACL ligaments, torn medial meniscus 
and chondromalacia.  He underwent a second surgery in May 
1990, in which he underwent arthroscopy, debridement of the 
right knee and removal of bone staples.  The 10 percent 
rating remained in effect thereafter, and was the subject of 
an appeal to the Board, which remanded the matter for further 
development in October 1994.  Subsequently, a January 1998 
Decision Review Officer action granted a 20 percent 
evaluation and the veteran withdrew his appeal in the same 
month.  The 20 percent evaluation has remained in effect 
since that time.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102; 38 C.F.R. §§ 4.3, 4.7.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  
In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2004), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In March 2001, the veteran filed a claim for an increased 
rating, which the RO denied in March 2002.  The veteran 
appealed this decision.  

Among the evidence submitted in support of his claim, the 
veteran submitted private medical records documenting 
injuries sustained in a March 2001 motor vehicle accident.  
Most of these records addressed back problems, although a few 
did mention right knee complaints.  An April 2001 record 
reported pain in both knees, with a history of right knee 
surgery given.  There was tenderness around the knee cap, but 
stress test was negative.  The assessment was knee strain.  
Another April 2001 record noted right knee pain to be 
decreasing and diagnosed knee contusion.  

A February 2002 VA examination included a history of the 
veteran's right knee injury and history of two surgeries, one 
in 1976 and one in 1990.  The second surgery was said to have 
removed pins from the first surgery, but he continued to have 
pain.  He described the right knee pain as severe in 
intensity.  He took Motrin as needed.  He denied flare ups.  
He indicated that he was advised he would need a total knee 
replacement.  Functionally, he was noted to work as a letter 
carrier, but indicated that his duty assignment was changed 
as he was no longer able to function as a letter carrier.  He 
did not stand more than 30 minutes at a time.  Sitting 
aggravated right knee pain and he was said not to participate 
in any sport or exercises.  Range of motion of the right knee 
was said to be minus 15 degrees to 95 degrees, after which it 
was painful.  His right knee was painful in the medial border 
of the knee joint and also in the superior border.  The pain 
was often located internally.  The diagnosis was status post 
medial meniscectomy of the right knee, procedures post pes 
anserine transfer, post reconstruction surgery for medial 
collateral ligament right knee.  He did have an established 
diagnosis of rupture of anterior cruciate ligament with 
traumatic synovitis.  He also was diagnosed with 
condromalacia of the medial condyle.  Also diagnosed was 
traumatic gonarthrosis of the right knee.  

VA records from 2002 to 2004 included some records of the 
veteran's right knee problems.  A September 2003 treatment 
record revealed that he was seen in part for his degenerative 
joint disease and was noted to use some Family and Medical 
Act Leave occasionally for exacerbations of right knee pain 
as well as other problems.  His right knee was examined and 
he had good range of motion, with mild crepitus on range of 
motion.  He had a good range of motion throughout flexion and 
extension.  There was no effusion or soft tissue swelling 
noted.  Another September 2003 record reflects that he 
describe the right knee pain as a level 8 on the pain scale.  
He complained that the pain had gotten worse in the past 2 
months and described an acceptable pain level as 4 out of 10.  
His usual pain without medications was 5 out of 10 and with 
medications was 2 out of 10.  He described the pain as 
stabbing and burning.  The pain was said to be all the time.  
A March 2004 treatment record revealed that the veteran again 
complained that his right knee pain was at a level 8 on the 
Wong Baker pain scale.  

A November 2003 private medical record from an orthopedist 
revealed complaints of a gradual increase in pain in the 
veteran's right knee since his injury and surgery in 1978.  
He stated that he had arthritis and did some exercises, but 
no significant strengthening exercises.  He took anti 
inflammatories but no glucosamine.  He was wondering about a 
possible knee replacement.  He was noted to work for UPS 
eight hours a day and got fatigued and tired at the end of 
the day.  Physical exam showed  a right knee with a well 
healed medial scar.  There was no swelling or effusion.  
Range of motion showed a very slight flexion contracture of 1 
to 2 degrees.  Flexion was to 125 degrees.  There was no 
varus or valgus instability.  There was mild medial joint 
line tenderness.  X-ray showed osteoarthritis in the right 
knee particularly in the medial component, but affecting all 
three components.  The assessment was osteoarthritis, right 
knee.  The physician commented that the veteran was quite 
young and had not tried a few things yet, such as glucosamine 
or exercise programs and indicated that he would work on 
this.  

The report of the February 2004 VA examination revealed a 
long history of chronic pain and discomfort involving his 
right knee with multiple surgeries while in the military and 
since that time.  He complained of residual pain, weakness, 
stiffness and swelling of the right knee on a daily basis.  
He took 800 milligrams of Motrin about twice a week.  He 
stated that he had moderate pain approximately 2 times in the 
past 2 months for a duration of about one or two days.  
Precipitating factors were prolonged walking or standing.  
Alleviating factors were bed rest, ice and elevation.  He 
stated that he had moderate limitation of motion and moderate 
functional impairment during flare ups.  He wore an elastic 
brace on his right knee all the time and used an external 
brace on the knee sometimes.  He did not describe any 
incidents of dislocation or recurrent subluxation.  He was 
noted to work as a mail carrier and used about 8 days of sick 
leave due to his right knee problems.  He was able to perform 
activities of daily living.  

His range of motion of the right knee was 0 to 100 degrees 
out of 140 degrees flexion.  Extension was 0 out of 0 
degrees.  The right knee was painful on extremes of flexion.  
There was no additional limitation of motion due to pain, 
fatigue, incoordination, weakness or lack of endurance noted 
with repetitive movements on examination.  He had painful 
motion on extremes of flexion with obvious hypertrophy in the 
right knee when compared to the left.  There was no heat, 
redness, swelling or acute tenderness.  There was no 
limitations on standing or walking.  

Stability of the right knee was as follows:  The medial and 
lateral collateral ligaments were intact.  The anterior 
cruciate ligament showed a positive Lachman test.  Posterior 
cruciate ligament showed a negative drawer side.  Medial and 
lateral meniscus were intact with a negative McMurray test.  
X-rays showed minimal deformed medial proximal tibia, 
degenerative changes of patella in standing right knee.  The 
diagnosis rendered in the February 2004 VA examination was 
degenerative joint disease right knee, with residuals.  

The report of a May 2004 VA examination stated that there was 
no interval change of the right knee since the February 2004 
examination.  The medical history was the same as that given 
in February 2004.  There was no history of weakness, 
swelling, heat and redness or instability.  He took 800 
milligrams of Ibuprofen 3 times a day with good response and 
no side effects.  He denied periods of flare up.  He had a 
brace on the right knee.  He again did not describe any 
incidents of dislocation or subluxation.  Regarding effects 
of his condition on daily activities, he described pain in 
his knees on prolonged standing or walking.  He had 
discomfort on squatting, climbing up and down the stairs and 
was unable to jump.  Bending knees on long drives aggravated 
his pain.  Apart from that, daily activities were not 
significantly affected and he was independent in self care 
and daily living.  

Flexion of the right knee was the same as in the February 
2004 examination, 100 out of 140 degrees; extension was not 
recorded.  The knees did not catch, grind or pop on 
examination.  There was normal stability with negative 
McMurray's, Lachman's and Drawer's.  There was no weakness, 
effusion, or quadriceps wasting.  There was mild tenderness 
on supra patellarfossa crepitus and pain on compression on 
patella of the left knee.  There was no change with repeated 
or resisted motion of any joint, with findings the same as in 
February 2004 regarding repetitive movements.  The joint was 
not painful on motion.  The veteran walked with a normal 
gait, with pain and stiffness on prolonged standing or 
walking.   Prolonged knee bending, such as with long drives 
aggravated pain and he would have to stop and stretch his 
knee.  No diagnosis pertaining to the right knee was made in 
the May 2004 examination.  

The veteran's right knee disorder has been evaluated under DC 
5257.  Evidence now shows the presence of arthritis in the 
right knee, as shown in the November 2003 private medical 
record diagnosing osteoarthritis based on X-ray findings, and 
the February 2004 VA examination which diagnosed degenerative 
joint disease of the right knee with residuals.  

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Codes 
5257 or 5259 is also entitled either to a separate 
compensable evaluation under Diagnostic Code 5260 or 5261, if 
the arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.    

VA General Counsel recently held that separate ratings under 
diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  
Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003. Code 5003 notes that in the absence of 
limitation of motion, rate as below: 20 percent with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations; and 10 percent with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Note (1) under the Code 5003 states that the 
20 percent and 10 percent ratings based on x-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees. 38 C.F.R. § 4.71a, Plate II. Extension limited 
to 5 degrees receives a noncompensable rating; extension 
limited to 10 degrees gets a 10 percent rating; extension 
limited to 15 degrees gets a 20 percent rating; and extension 
limited to 20 degrees gets a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260. Flexion limited to 60 degrees gets a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg). VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent disabling for the right knee disability as 
manifested by recurrent subluxation or instability under 
38 C.F.R. § 4.71a Diagnostic Code 5257.   The overall 
evidence, to include the November 2003 private medical 
evaluation, and the February 2004 and May 2004 VA 
examinations do not show the veteran to have severe recurrent 
subluxation or lateral instability.  In fact the most recent 
VA examination reports from 2004 showed the veteran to have 
no evidence of recurrent subluxation or instability, although 
the February 2004 examination did show a positive Lachmans 
test, with all other tests negative for instability.  The 
veteran himself did not complain of dislocation or recurrent 
subluxation on either examination, although he was noted to 
wear an elastic brace on the knee.  In sum, the evidence, 
particularly the findings from these most recent VA 
examination reports reflect the right knee symptoms to be 
moderate, but not severe.  The instability is not shown to be 
of such frequency or magnitude as to be considered severe 
under Diagnostic Code 5257. 

Regarding the question of whether a separate evaluation in 
excess of the 10 percent disabling currently in effect for 
the veteran's right knee arthritis, the Board finds that a 
separate 10 percent rating is warranted, not based on 
limitation of motion, but based on X-ray involvement of 2 or 
more major joints.  See 38 C.F.R. § 4.71a Diagnostic Code 
5003.  A review of the range of motion measurements of 
record, to include the most recent VA examination findings, 
and the findings predating this examination, reveal that the 
veteran's range of motion consistently fell within the 
noncompensable criteria both on flexion and extension.  As 
noted above, the criteria for a 10 percent evaluation for 
restriction of flexion is 45 degrees and for restriction of 
extension is 10 degrees.  See 38 C.F.R. § 4.71a Diagnostic 
Codes 5260, 5261.  Even with consideration of pain on 
movement, at no point did the veteran's range of motion for 
either extension or flexion fall within this criteria 
warranting a 10 percent evaluation.  The ranges of motion 
from the most recent examinations in February 2004 was noted 
to be 0 to 100 degrees and earlier ranges of motion were 
likewise suggestive of a noncompensable rating.

In sum, the Board finds that the evidence supports a separate 
rating of 10 percent disabling for the veteran's right knee 
disorder based on X-ray involvement of 2 or more major 
joints.  The preponderance of the evidence is against a 
rating in excess of 20 percent for instability of the right 
knee.  Finally, the preponderance of the evidence is against 
compensable ratings for either limitation of flexion or 
limitation of extension of the right knee.  

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question.  There 
is no evidence demonstrating that the service-connected right 
knee disorder markedly interferes with employment.  He is 
still noted to work full time in package delivery.  There is 
no evidence that the veteran has been hospitalized or has 
required frequent treatment due to this disability.

III.  Secondary Service Connection for Back and Left Knee

Service medical records reflect no findings or complaints of 
low back or left knee problems.  Most of the records 
concerned the veteran's service connected right knee 
disability.  His October 1978 separation examination revealed 
normal findings on examination of the back and the only 
mention of lower extremity abnormalities pertained to 
problems with the right knee, with no mention of left knee 
problems.  

VA examinations from December 1978, July 1980 and July 1990 
primarily focused on right knee complaints, with no findings 
or complaints made of any back or left knee problems.  
Likewise, private medical records from the late 1980's 
through 1993 focused entirely on right knee problems, with no 
evidence of back or left knee problems shown.  

The report of a December 1994 VA examination mostly focused 
on the veteran's right knee disability.  However, during the 
objective examination he was noted to stand upright with a 
mild increase in his lumbar lordosis.  The alignment of his 
lower extremities was within normal limits.  There was no 
back disability and no left knee disability diagnosed in this 
examination.  

In his July 1997 VA examination's narrative history written 
and signed by the veteran, he reported present complaints of 
"extreme lower back pain" which he believed was due to 
arthritis and expressed that there appeared to be several 
causal problems related to the service connected right knee 
injury.  He indicated that during the colder months, the pain 
attributed to his left knee moved down to his lower back.  
The July 1997 joints examination is noted to have focused 
solely on the service connected right knee complaints, with 
no reference made to back or left knee problems.  However, an 
August 1997 VA psychiatric examination noted complaints about 
knee problems and back problems, with no opinion as to the 
origin of such problems.  

Private treatment records from 2001 reflect treatment for 
back complaints following a March 2001 motor vehicle 
accident.  Records from April 2001 diagnosed the veteran's 
back problems as a L-T-L strain.  An April 2001 post accident 
record noted bilateral knee pain, with a history of right 
knee surgery as well as the motor vehicle accident.  The 
veteran was tender around the knee cap bilaterally, with 
negative stress test and was assessed with bilateral knee 
strain.  Another April 2001 record diagnosed knee contusion.  
Among these records was a medical questionnaire filled out by 
the veteran in May 2001, in which he acknowledged the extent 
of the injuries resulting from his car accident to include a 
bruised shoulder and lower back pain.  Another May 2001 
record addressing the residuals of the motor vehicle 
accident, noted current complaints of low back pain which 
radiated into both legs and knees.  The post accident records 
noted a history of right knee surgery.  A September 2001 
chiropractor's letter attributed the veteran's low back 
problems to injury from the accident.  

The report of a February 2002 VA examination primarily 
addressed right knee problems, but included in the report of 
medical history, a statement by the veteran that about 10 to 
12 years after his right knee injury, he began developing 
left knee and right hip pain, moderately severe in intensity.  
He indicated that sitting aggravated such pain.  His left 
knee motion was 0 to 100 degrees with no limitation due to 
pain reported.  His lumbosacral spine showed a motion of 0 to 
30 degrees, flexion, 0 to 10 degrees extension and 0 to 15 
degrees of lateral flexion on either side, after which it 
became painful.  The left knee was painful in the patellar 
and femoral borders and the lumbosacral spine was painful 
across the lumbosacral area.  No postural abnormalities were 
noted and the back was of normal musculature.  The diagnoses 
rendered included left knee patellar femoral syndrome and 
moderate lumbosacral strain.  No opinion was given as to 
causation of these problems.

The report of a February 2004 VA examination focused solely 
on right knee findings, with no mention of left knee or low 
back problems.  

The report of a May 2004 VA spine examination revealed that 
the veteran could not recall the onset of back pain since 
right knee surgery in 1997.  The pain was described as 
located in the low back, was constant and manifested as 
tightness and stiffness.  He described it as a 6 on a scale 
of 10.  Flare ups were said to take place 2 or 3 times a 
week, depending on the bending or lifting activities 
undertaken.  Precipitating factors included twisting, turning 
the wrong way, bending, prolonged standing, lifting over 20 
pounds.  He reported some temporary decrease in range of 
motion and back function due to stiffness and pain.  He also 
reported some discomfort on any strenuous activities 
including lifting heavy weight, prolonged walking or standing 
for 15 to 30 minutes.  His range of motion was 80 degrees 
flexion, 25 degrees extension, 25 degrees left lateral 
flexion, 30 degrees right lateral flexion and 35 degrees 
lateral rotation to both sides.  He endorsed no pain on 
motion, but had pain and spasm at the end of the ranges of 
motion.  He showed no muscle spasm or abnormal gait on 
examination.  His neurological evaluation was unremarkable 
and there were no signs of intervertebral disc syndrome.  The 
impression rendered on diagnostic testing was normal 
lumbosacral spine examination.  The diagnosis given was 
lumbosacral strain.  No opinion as to causation was given in 
this examination.

The report of a May 2004 VA knees examination indicates that 
the examiner reviewed the claims file.  The examination 
report revealed a medical history of chronic pain and 
discomfort in his left knee since surgery on his right knee 
in 1997.  The pain was worse in the right knee than the left 
knee.  He gave no history of surgery or injury on the left 
knee and used no brace on the left knee.  The symptoms were 
described as pain in the knees on prolonged standing or 
walking.  There was discomfort on squatting, climbing up or 
down stairs.  He was unable to jump and bending knees on long 
drives aggravated his knees.  His left knee flexed 130 out of 
140 degrees.  There was no catching, grinding or popping.  
Stability was normal and the joint was not painful on motion.  
There was no effusion or quadriceps wasting.  There was mild 
tenderness on supra patellarfossa crepitus and pain on 
compression of the patella of the left knee.  Following the 
examination, the diagnosis was patellofemoral pain syndrome, 
left knee.  The examiner opined that it was less likely than 
not that the left knee and low back pains were the result of 
the veteran's right knee condition.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2004).  Continuous service for 
90 days or more during a period of war, or peace time service 
after December 31, 1946, and post- service development of a 
presumptive disease such as arthritis to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Furthermore, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In this case, the veteran's service medical records do not 
show any evidence of back problems or left knee problems.  
The earliest evidence of back complaints is not shown until 
July 1997, when the veteran described such complaints in the 
report of medical history accompanying the VA examinations of 
July and August 1997.  Left knee complaints are not shown 
until the February 2002 VA examination, when the veteran gave 
a history of left knee problems about 10 or 12 years after 
his knee surgery.  Thus there is no evidence of onset of left 
knee or back problems during service or that such problems 
were due to arthritis shown to have manifested within one 
year after discharge.

Regarding the question of secondary service connection, the 
Board notes that the veteran has alleged that his left knee 
and back problems are secondary to his service connected 
right knee disorder.   

It is noted that the veteran is competent as a layperson to 
report on that which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994). However, there is no 
evidence of record that the veteran has specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disabilities.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In this case, the Board notes that the examiner in the May 
2004 VA examination opined that it was less likely than not 
that the veteran's left knee and low back pain were the 
result of the service connected right knee condition.  This 
opinion was made following review of the claims file and 
examination of the veteran.  There is no medical evidence 
that conflicts with this opinion in the claims file.  

As the preponderance of the evidence is against this claim, 
the Board finds that service connection is not warranted for 
the veteran's low back disorder and left knee disorder.  


ORDER

Entitlement to an increased evaluation in excess of 20 
percent for disability of the right knee with moderate 
instability is denied.

Entitlement to a separate evaluation of 10 percent, but no 
more for degenerative arthritis of the right knee is granted.  

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a left knee disorder is 
denied.  




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


